Citation Nr: 0305679	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased (compensable) 
evaluation for bilateral defective hearing.

3  Entitlement to an initial increased (compensable) 
evaluation for postoperative septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1961.

The veteran filed his initial claim for compensation benefits 
in 1998.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York in 
1998 which granted service connection for the disabilities 
herein concerned, and assigned noncompensable ratings for 
each from February 19, 1998, the date of the veteran's claim.

During the course of the pending appeal, the RO assigned a 10 
percent rating for the veteran 's tinnitus effective the date 
of new regulations, June 11, 1999.  However, notwithstanding 
that this is the maximum assignable for tinnitus under Code 
6260, and might thus otherwise no longer be part of the 
appeal, for reasons which will be delineated below, that 
issue remains on appeal.  See also AB v. Brown, 6 Vet. App. 
35 (1993). 

Also, the veteran is contesting the disability evaluations 
that were assigned following the grant of service connection.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994)).  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

After the case arrived at the Board, the case underwent 
further development under special new regulations for 
development by the Board.  This development has now been 
accomplished; the veteran participated therein, has been 
fully informed of the evidence obtained as a result thereof, 
and the case is ready for adjudication based on the entire 
evidence now of record.


FINDINGS OF FACT

1.  Adequate development of the evidence now has been 
undertaken so as to provide for an equitable assessment of 
the veteran's service-connected disabilities.

2.  Prior to June 10, 1999, the veteran had persistent 
tinnitus as a result of acoustic trauma.

3.  Since June 1999, the veteran's tinnitus has been 
continuous.

4.  Whether measured before or since June 1999, results of 
which are consistent with one another, the veteran's hearing 
acuity has slowly deteriorated but remains primarily at the 
higher rather than lower conversational levels, most 
consistently measured as literal I and I.

5.  His hearing acuity is not so unusual, as certified by 
audiologists as to require special assessments. 

6.  Postoperative residuals of a deviated nasal septum are 
manifested by no more than 25 percent obstruction in the one 
impacted nostril and complaints of periodic ear pain, without 
other significant functional impairment.  



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation and no more for 
tinnitus prior to June 10, 1999, have been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
since June 10, 1999, have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss before or since June 1999 have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (as in effect 
prior to 1999, and 2002).

4.  The criteria for a compensable evaluation for residuals, 
deviated nasal septum, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107; 38 C.F.R.4.7, 4.31, 4.97, Code 6502 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
General Considerations

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, VA has 
a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled with 
respect to the claim for a higher schedular rating for 
psoriasis.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statements of the case (SOC) in September 1998 and September 
1999, the supplemental statements of the case (SSOCs) of July 
1999, April and June 2002, and letters sent to the veteran 
including most recently in December 2002 and February 2003, 
informed him and his representative of the information and 
evidence needed to substantiate the claims and complied with 
VA's notification requirements.

The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing entitlement to an increased rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements, and of course, 
notwithstanding any specific regulatory changes with regard 
to given disabilities as described herein.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the schedular rating issues has been 
obtained.  All relevant evidence identified by him was 
obtained and considered.  The claims file contains his 
service medical records.  Post-service treatment records have 
also been obtained.  The veteran has been afforded disability 
evaluation examinations by VA to assess the severity of his 
disability.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.  And because 
the veteran expressed some concern that he had not been 
examined fairly, the Board effectuated a recent reexamination 
of the veteran, for which he reported, and results from which 
are now in the file.  He has not indicated that any further 
testing is necessary or that he has any objections to the 
findings on the recent evaluations.

Pursuant to the requirements discussed in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002, on several occasions, 
communications with the veteran discussed whether he or VA 
was responsible for obtaining given evidence.  In the context 
of the examination most recently by the Board, and 
notifications related thereto, that has also been clarified, 
and he has indicated that he understands the relative 
responsibilities and all available evidence now in the file.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim. The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

Under 38 U.S.C.A. § 5110(g) (West 1991), it states the 
following:

Subject to the provisions of section 5101 of this title, 
where compensation . . . is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue. In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of the administrative 
determination of entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2002).  Under that regulation, 
VA clarifies that if a claim for an increased evaluation is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, benefits may be 
authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus
Criteria

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
otherwise indicated.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to June 
10, 1999).   Note (1) thereafter reflects that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Code 6100, 6200 or 6204 or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999).  [A 
proposal is currently pending with regard to adding a Note 
(2) thereafter, to reflect that there will be assignment of 
only a single evaluation for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the (entire) 
head.  However, even if now in effect, this proposal would 
not impact the veteran's situation or rating one way or the 
other].

Factual Background

The veteran's DD 214 shows that he was recognized as a 2d 
Class gunner for a recoilless rifle (106 RR) and marksman 
(rifle).  His occupational specialty was shown as heavy 
weapons infantryman.

On the initial VA examination in June 1998, the veteran 
reported that while involved in war games in service, he was 
on a bank under a tank when a round was fired directly over 
his head, and he experienced temporary hearing loss, loud 
high-pitched ringing in both ears, and pain.  The ringing had 
continued since that time but he had tried, and had been 
able, to ignore it some of the time.  

On VA examination in April 2002, the veteran reported that he 
had had ringing in his ears and pain since the tank had fired 
rounds over his head in service.  He reported that the 
tinnitus was high pitched and loud, and had been present 
bilaterally since then.  He was able to ignore it much of the 
time.

On VA examination in December 2002, the veteran reported that 
he had had constant bilateral ringing in his ears ever since 
the tank had fired in service.  There had been no vertigo or 
other associated symptoms.  He indicated that he had 
occasional pain in the right ear.

Analysis

The Board notes that in the initial noncompensable rating 
which took effect with the date of claim, February 19, 1998, 
the RO specifically denied that a compensable evaluation was 
warranted prior to June 10, 1999, because the veteran's 
tinnitus was not the result of a head injury, concussion, or 
acoustic trauma.  

However, as noted in several presentations filed by his 
representative, and confirmed by post-service evaluations 
including an opinion by the most recent VA examiner who was 
asked for an opinion in that regard, the veteran's tinnitus 
was clearly the result of acoustic trauma.  And while it has 
been said that, understandably, the veteran tried, and at 
times was able, to ignore it, there is no evidence to 
contradict that it was then, and has always been, persistent.  

Accordingly, since the veteran's tinnitus at the time of his 
claim and since was both the result of acoustic trauma and 
persistent, his symptoms clearly fit within the criteria for 
a 10 percent rating under the old schedular provisions.  The 
Board has carefully reviewed the evidence of record and finds 
that the evidence supports the grant of a 10 percent 
evaluation for tinnitus from February 19, 1998 to June 10, 
1999.  

As for the issue of entitlement to a rating in excess of 10 
percent since June 1999, the Board notes that 10 percent is 
the highest allowable evaluation under Diagnostic Code 6260.  
There is no evidence, nor for that matter, even a claim, that 
his tinnitus is a result of other than acoustic trauma, and 
thus various other codes such as relating to tinnitus due to 
brain tumor, etc., are inapplicable.  

Defective Hearing
Criteria

As noted above, under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion. Schafrath, op. cit.

As stated in the September 2001 supplemental statement of the 
case, changes were made in June 1999 to the Schedule for 
Rating Disabilities for diseases of the ear and other sense 
organs, as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 
(2002).  Where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas, op. cit.

Under the old criteria, (in effect prior to June 1999), 
evaluations of bilateral defective hearing ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (effective prior to June 10, 1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85 and Part 4, Diagnostic Code 6100 (2002).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2002).

Under 38 C.F.R. § 4.86(a) (2002), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


Factual background and Analysis

On VA examination in June 1998, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
75
75
LEFT
20
20
45
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

On VA examination in April 2002, on audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
75
75
LEFT
20
30
45
75
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.

On VA examination in December 2002, audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
85
75
LEFT
20
25
45
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner opined that the veteran was a candidate for 
binaural amplification.  The examiner also opined that the 
cause of the veteran's defective hearing was the same as his 
tinnitus, namely acoustic trauma in service.

Taking the results of all of these abovecited audiometric 
evaluations, the veteran's hearing loss is primarily at the 
higher frequencies, which pursuant to the regulatory criteria 
in effect before and since June 1999, are not generally 
subject to compensation.  

The veteran's conversational voice range hearing loss has 
indeed been slightly progressive, but nonetheless, it is not 
now nor has it ever been at a level as to warrant 
compensation.  And neither is it now of such peculiar nature 
as defined within the cited regulations as to require special 
assessments under the law in effect since June 1999. 


Postoperative Septal Deviation
Criteria

The veteran's disability has been rated under Diagnostic Code 
6502.  This diagnostic code provides that only traumatic 
deviation of the nasal septum with 50-percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  [Note: This somewhat 
liberalizing criteria went into effect October 7, 1996, well 
before the current appeal.  Prior to that time, a 
noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation required that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Diagnostic Code 6502, effective prior to October 7, 1996].

Otherwise where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Factual Background and Analysis

Service medical records reflect that the veteran initially 
injured his nose in boxing in service.  The nasal fracture he 
experienced in August 1960 was surgically repaired and he was 
returned to duty.  At separation he reported that he had no 
functional impairment related to his nasal surgery.

On the initial VA examination in 1998, there was no reference 
to his nasal deviation or post surgical residuals thereof.

In his notice of disagreement and associated correspondence 
and VA Form 9, dated in September 1998 and received in 
October 1998, the veteran stated that his septal surgery had 
involved a placement of a plastic piece in his nose and that 
he had been told that this would never heal fully but that it 
would form scar tissue which would have to be dug out on a 
daily basis for the rest of his life.  He stated that he had 
also had daily nosebleeds for all the years since the 
surgery.

On VA examination in April 2002, the veteran reported that he 
had had no follow up care for his nose since surgery in 
service.  He reported that the care he rendered himself at 
home involved cleaning the left nostril of any exfoliative 
tissue that may have built up.  He said that at times when he 
scraped the septal area, it would bleed, but he would then 
use Vaseline on it.  

On examination, there was no real deformity noted in the 
general nasal appearance.  The right nostril was patent.  The 
left nostril had about 25 percent obstruction.  The left 
nostril had some exfoliation on the septal side of the naris.  
There was no sign of perforation.  The veteran said he 
sometimes had ear pain.  The remainder of examination 
findings were normal.
 
Accordingly, after reviewing the evidence of record including 
repeated examinations in and since service, the Board must 
conclude that there is no basis for finding that the 
veteran's septal deviation, corrected by surgery in service, 
renders him functionally incapacitated to the extent that 
compensation is warranted.  He has at most, 25 percent 
obstruction of one nostril.  This is nowhere near the 50 
percent obstruction of both nasal passages or complete 
obstruction on one side required for a 10 percent rating 
under Code 6205.

Additionally, the Board has considered the provisions of 38 
C.F.R. § 4.97, Diagnostic Codes 6504 and 6510 (2002).  
However, the record is completely devoid of any evidence 
indicating loss of part of one ala or other disfigurement of 
the nose or one or two incapacitating episodes of sinusitis.  
Therefore, these provisions are not applicable.

Further Considerations

As addressed above, the factual circumstances of this case do 
not warrant the assignment of staged ratings pursuant to 
Fenderson, op. cit.  

The facts in each of the above issues (except with regard to 
the rating of tinnitus prior to June 1999), reflect that a 
preponderance of the evidence is against the increased rating 
in which case, the claim is denied.  Gilbert, op. cit.

Moreover, review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question. VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to a 10 percent evaluation for tinnitus from 
February 19, 1998 to June 10, 1999, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits; entitlement to an evaluation in excess of 
10 percent evaluation for tinnitus is denied.

Entitlement to initial increased (compensable) evaluations 
for bilateral defective hearing and for postoperative septal 
deviation are denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

